PER CURIAM.
This is an appeal from the denial of appellant’s motion to vacate, set aside, or correct a sentence pursuant to Florida Rule of Criminal Procedure 3.850 on the basis that the motion was not in compliance with the rule. Pursuant to Swain v. State, 355 So.2d 865 (Fla. 1st D.C.A. 1978), the denial of the motion was, in essence, a refusal to entertain the motion and we treat it as such.
We, therefore, affirm without prejudice to appellant’s right to file a proper motion and obtain a ruling on the merits.
AFFIRMED.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.